        Case 7:20-cr-00413-CS Document 21 Filed 09/02/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA/                                         CONSENT TO PROCEED BY VIDEO OR
                                                                   TELE CONFERENCE
                         "against-
                                                                     -CR-


AUGUST CHERMIOND,
                                                                    76» C^
                                     Defendant(s).
                                                  -X



Defendant August Cherimond _ hereby voluntarily consents to
participate in the following proceeding via _K ___ videoconferencing or x teleconferencing:


       initial Appearance Before a Judicial Officer


 X Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
       Indictment Form)


       Bail/Detention Hearing


       Conference Before a JudEciai Officer




Defendant's Sigr?f?ure                                 Qefen<^3/nt's Cp<jnse!'s Signature
(Judge may obtain verbal c^ns@nt
Record and Sign for Defendant)


AUGUST CHERM!OND_                                       JASON SER
Print Defendant's Name                                 Print Counsel's Name



Thisg3roce|ding was conducted by reliable video



                                                                ict Juclg.e/U.S^iistrate Ju
